Title: John Melish to Thomas Jefferson, 21 December 1813
From: Melish, John
To: Jefferson, Thomas


          Dear Sir  Philadelphia 21 Decr 1813
          I beg leave to present you with a Copy of the military atlas, just published, which I hope will afford you a little amusement in your retirement, and be no unpleasing picture of the State of the arts in this City.—
          With affectionate wishes for your welfare, and sentiments of veneration and respect—
          I am Dear Sir Your obed. SertJohn Melish
        